Appeal by plaintiff, by permission, from an order of the Appellate Term reversing a judgment of the City Court of the City of New York, County of Queens, in favor of plaintiff, entered upon the verdict of a jury, and dismissing the complaint. Order affirmed, with costs. No opinion. Carswell, Acting P. J., Adel and Wénzel, JJ., concur; Nolan and Sneed, JJ., dissent and vote to reverse the order of the Appellate Term and the judgment of the City Court and to grant a new trial, with the following memorandum: The reversal by the Appellate Term was based on the admission in evidence on the trial of certain declarations of a former employee of respondents. In our opinion, this evidence was admissible and there was no error by the trial court which required a reversal. (Cf. Stecher Lithographic Co. v. Inman, 175 N. Y. 124; Wallace v. Taylor, 204 App. Div. 341; Reed v. McCord, 160 N. Y. 330.) [See post, p. 928.]